COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Annunziata and
     Bumgardner


MARGARET PINGLEY ARBUCKLE
                                        MEMORANDUM OPINION * BY
v.   Record No. 1491-97-4            JUDGE RUDOLPH BUMGARDNER, III
                                            APRIL 28, 1998
EZRA EARL ARBUCKLE


            FROM THE CIRCUIT COURT OF CULPEPER COUNTY
                      John R. Cullen, Judge
          (Lois G. Pearson; Pearson and Pearson, P.C.,
          on brief), for appellant. Appellant
          submitting on brief.

          No brief or argument for appellee.



     By decree July 9, 1996, the Circuit Court of Culpeper County

granted a divorce and decreed equitable distribution of the

parties' marital property.    That order became final.   Among other

provisions, the court ordered Mrs. Arbuckle to pay $30,783.60 to

her former husband.    This represented half the value of the

marital assets retained by her less various credits created when

the court awarded possession of assets and payments of debts in

order to carry out the equitable distribution scheme.     Mr.

Arbuckle was awarded ownership and possession of a 1994 Chevrolet

Caprice valued at $11,500.    That car was titled jointly, and

there was a joint secured loan for its full value.   Because Mr.

Arbuckle was not financially responsible, the trial court ordered

the wife to pay the loan and discharge the lien.    Anticipating
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
her discharge of his half of the obligation, she was given a

credit of $5,750 that reduced the actual sum she was to pay him.

     Two days after the decree, Mr. Arbuckle wrecked the vehicle.

It was a total loss.   The insurance carrier paid the lien holder

the full value of the vehicle, and the debt was canceled.      Mr.

Arbuckle moved for judgment against Mrs. Arbuckle for $5,750

because she would not agree that she owed that sum in addition to

the amount originally set as the balance due Mr. Arbuckle.     The

trial court granted the motion and ordered her to pay $5,750 in

addition to the original sum of $30,783.60.    Mrs. Arbuckle

appeals this judgment order that directed her to pay an

additional $5,750.   Finding no error, we affirm the trial court.
     Under the carefully formulated equitable distribution

decree, the wife was given a credit for her anticipated payment

of her husband's half of the car loan.   When the insurance

company paid the loan in full, it satisfied this obligation for

Mrs. Arbuckle.   She had received credit for paying the loan, but

she had done nothing to discharge that obligation.   In addition,

she was no longer obligated to make payment.   By getting credit

in the decree and by getting the benefit of the insurance

carrier's payment of the debt, she received $5,750 more than she

was entitled to receive under the equitable distribution decree.

     The action of the trial court was proper and necessary to

adjust the award in light of the events that had occurred after

its entry.   The trial court's action was not an improper

modification of a final award, but was rather a proper adjustment

                               - 2 -
necessary to carry out that which had been decreed previously.

If the court had not modified its first order, Mrs. Arbuckle

would have received the benefit twice.   Having acquired

jurisdiction, a court of equity may go on to establish rights and

grant remedies.   Erlich v. Hendrick Constr. Co., 217 Va. 108, 225
S.E.2d 665 (1976).   We find that the decree of the trial court

properly adapted the equitable distribution decree, and we affirm

the decision.
                                                           Affirmed.




                               - 3 -